
	
		I
		112th CONGRESS
		2d Session
		H. R. 4630
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. David Scott of
			 Georgia introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct a
		  study of the suitability and feasibility of expanding the boundary of
		  Chattahoochee River National Recreation Area.
	
	
		1.Short titleThis Act may be cited as the
			 Chattahoochee River National
			 Recreation Area Boundary Study Act of 2012.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)Recreation
			 areaThe term recreation area means the
			 Chattahoochee River National Recreation Area in the State of Georgia.
			(3)Study
			 areaThe term study area means the area of the
			 Chattahoochee River and land along the river corridor described in section 3(a)
			 that is the subject of the study authorized by this Act.
			3.Boundary
			 study
			(a)In
			 generalThe Secretary is authorized to conduct a study to
			 determine the suitability and feasibility of including in the boundary of the
			 recreation area approximately 45 miles of the Chattahoochee River and lands
			 along the river corridor from the southern boundary of the recreation area
			 south to the junction of Coweta, Heard, and Carroll Counties.
			(b)ContentsThe
			 study authorized under this Act shall include an analysis of—
				(1)significant
			 resources or opportunities for public enjoyment within the study area related
			 to purposes of the recreation area;
				(2)operational and
			 management issues that need to be considered if the study area is included
			 within the recreation area;
				(3)protection of
			 resources within the study area critical to fulfilling the recreation area’s
			 purposes;
				(4)the feasibility of
			 administering the study area as part of the recreation area considering the
			 study area’s size, configuration, ownership, costs, and other factors;
			 and
				(5)the adequacy of
			 other alternatives for management and protection of resources within the study
			 area.
				(c)ReportNot
			 later than three years after the date on which funds are made available to
			 carry out this Act, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report that describes the findings and
			 conclusions of the study and any recommendations of the Secretary.
			
